DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10545275. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to patentably indistinct waveguide and grating structures.
Claims of current application
Claims of 10545275
31
4
32
1
33
2
34
5
35
6
36
7

8
38
9
39
4
40
1
41
2
42
5
43
6
44
7
45
8
46
9
47
14
48
12
49
14
50
12


Claims as outlined below provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of copending Application No. 16821076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to patentably indistinct waveguide and grating structures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of current application
Claims of application 16821076

4
32
2
33
3
34
6
35
NA
36
7
37
8
38
9
39
4
40
2
41
3
42
6
43
NA
44
7
45
8
46
9
47
14
48
12
49
14
50
12




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 33-36, 39, 41-44, 47, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fattal (20180196194).
Referring to claims 31, 39, 47, and 49 Fattal shows a waveguide (see figure 3 Ref 202), comprising: a first surface (note the top surface Ref 212) and a second surface (note the bottom surface figure 3 Ref 214), 
wherein: the first surface comprises a first plurality of grating structures (see figure 3 Ref 212 note the grating structures as further outlined in figure 5A Ref 502); 
the waveguide is configured to guide an in-coupled light beam to undergo total internal reflection between the first surface and the second surface (see paragraph 32); 
the first plurality of grating structures are configured to disrupt the total internal reflection to cause at least a portion of the in-coupled light beam to couple out of the waveguide from the first surface (see figure 5A Note the grating structures Ref 502 and the outgoing beams Ref 504), the portion of the in-coupled light beam coupled out of the waveguide forming out-coupled light beams (see figure 5A Ref 504); 
the first surface is in an x-y plane comprising an x-direction and a y-direction perpendicular to each other (see figure 5D note this is a top down view of the waveguide being in the X-Y plane); 

the out-coupled light beams propagate substantially along a z-direction normal to the x-y plane (see figure 5A and 5C note the outgoing beams are substantially along the Z direction noted by axis 506); 
the first plurality of grating structures are each associated with a grating depth and a duty cycle in the x-y plane with respect to the z-direction; and the first plurality of grating structures at different x-direction positions have at least one of: different grating depths or different grating duty cycles (see figure 5D note Ref 526-532 also see paragraph 49-50).
Referring to claims 33 and 41, Fattal shows out-coupled light beams diverge from the first surface to form an inverted cone of light on top of the first plurality of grating structures (see figure 5A Ref 504).
Referring to claims 34 and 42, Fattal shows the waveguide is a planar waveguide; the first surface and the second surface are parallel to each other and are the largest surfaces of the planar waveguide; and the out-coupled light beams couple out of the waveguide from the first surface (see figure 3 and 5D).
Referring to claims 35 and 43, Fattal shows the waveguide is a planar waveguide; the first surface and the second surface are parallel to each other and are the largest surfaces of the planar waveguide; the first plurality of grating structures comprise volumetric gratings between the first surface and the second surface; and the 
Referring to claims 36 and 44, Fattal shows an elongated third surface, wherein: a light source couples light into the waveguide via the third surface to form the in- coupled light beam; and the light from the light source is collimated into a line shape corresponding to the elongated third surface (see figure 3 Ref 210 and 302). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (20180196194).
Referring to claims 37 and 45, Fattal shows a foruth surface that has no subsequent reflections once it hits (see figure 3 note the right most end of Ref 202).  It would have been obvious to include the light absorber because this is well known in the art to create a surface that does not allow for subsequent reflections as taught by Fattal.  
Claims 38 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (20180196194) in view of Kollin (10254542).
Referring to claim 38 and 46 Fattal fails to show but Kollin shows a second plurality of grating structures on at least one of the first surface or the second surface wherein: 

Allowable Subject Matter
Note that claims 32, 40, 48, and 50 are only rejected over double patenting as shown above.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645